
	

113 HR 4540 IH: Accountability in Deferred Prosecution Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4540
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Pascrell (for himself, Mr. Pallone, Mr. Cohen, and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To regulate certain deferred prosecution agreements and nonprosecution agreements in Federal
			 criminal cases.
	
	
		1.Short titleThis Act may be cited as the Accountability in Deferred Prosecution Act of 2014.
		2.DefinitionsIn this Act—
			(1)the term deferred prosecution agreement means an agreement between a Federal prosecutor and an organization to conditionally defer
			 prosecution of that organization in a criminal case in which charges are
			 filed;
			(2)the term nonprosecution agreement means an agreement between a Federal prosecutor and an organization to conditionally decide not to
			 file criminal charges against the organization;
			(3)the term organization means a person or entity other than an individual; and
			(4)the term independent monitor means a person or entity outside the Department of Justice that is selected to oversee the
			 implementation of a deferred prosecution agreement or nonprosecution
			 agreement.
			3.Legal equivalence of nonprosecution agreement and deferred prosecution agreementA nonprosecution agreement shall be subject to all the requirements this Act and other law imposes
			 on deferred prosecution agreements.
		4.Administrative guidelines on agreements
			(a)In generalIn order to promote uniformity and to assist prosecutors and organizations as they negotiate and
			 implement deferred prosecution agreements and nonprosecution agreements,
			 the Attorney General shall, not later than 90 days after the date of the
			 enactment of this Act, issue public written guidelines for deferred
			 prosecution agreements and nonprosecution agreements.
			(b)Matters guidelines To coverThe guidelines issued under this section shall provide direction in the following areas:
				(1)The circumstances in which an independent monitor is warranted for the agreement, the duties and
			 authority of such a monitor, and to whom the monitor owes those duties.
				(2)What terms and conditions are appropriate in the agreement, including when, whether, and the degree
			 to which Federal prosecutors should seek monetary penalties, restitution,
			 civil settlements, and post-monitoring conditions.
				(3)Whether the agreement should include some or all of the requirements of section 8B2.1 of the United
			 States Sentencing Guidelines for compliance and ethics programs.
				(4)The process by which the Department of Justice decides that the organization has successfully
			 satisfied the terms of the agreement.
				(5)The manner and method for determining a breach of the agreement.
				(6)The extent of joint involvement of regulatory agencies in connection with the agreement and the
			 division of responsibilities with those agencies.
				(7)The period during which the agreement should remain in effect.
				(8)What constitutes the cooperation, if any, required by the agreement from the organization and its
			 employees with respect to any ongoing criminal investigations, including
			 the length of the obligation to cooperate.
				(9)When and why it would be appropriate for Federal prosecutors to enter into a nonprosecution
			 agreement rather than a deferred prosecution agreement.
				5.Selection and compensation of independent monitors of agreements
			(a)Rules for selection of monitorsThe Attorney General shall establish rules for the selection of independent monitors in connection
			 with deferred prosecution agreements.
			(b)National list of possible monitorsSuch rules shall provide for the creation of a national list of organizations and individuals who
			 have the expertise and specialized skills necessary to serve as
			 independent monitors. The Attorney General shall place the list on the
			 public website of the Department of Justice.
			(c)Open selection processSuch rules shall also provide for an open, public, and competitive process for the selection of
			 such monitors. The Department of Justice shall, subject to the approval of
			 the court, appoint the independent monitor from the national list created
			 under this section.
			(d)CompensationThe Attorney General shall establish a fee schedule for the compensation of independent monitors
			 and their support staff, and place that fee schedule on the public website
			 of the Department of Justice. Before a deferred prosecution agreement that
			 entails monitoring is entered into, this schedule shall also be provided
			 to each organization that is to be monitored pursuant to that agreement.
			6.Restrictions relating to agreements
			(a)Payments to unrelated third partiesA deferred prosecution agreement shall not require an organization to pay money to a third party,
			 other than a monitor or the monitor’s staff, if the payment is unrelated
			 to the harm caused by the defendant’s conduct that is the basis for the
			 agreement.
			(b)Impartiality in selection of independent monitorsAttorneys who are or might participate in the prosecution of the case against an organization to be
			 monitored shall have no role in the selection of the independent monitor,
			 other than suggesting qualifications for the monitor.
			(c)Treatment of violations as conflicts of interestThe Attorney General shall take appropriate steps to treat a violation of this section as a
			 conflict of interest and to remedy any such conflicts of interest.
			7.Judicial oversight of agreements
			(a)Court approval of agreementThe Government shall file each deferred prosecution agreement in an appropriate United States
			 district court. The court shall approve the agreement if the court
			 determines the agreement is consistent with the guidelines for such
			 agreements and is in the interests of justice. The agreement shall take
			 effect on the approval of the court.
			(b)Quarterly reportsEach party to the agreement and any independent monitor required under the agreement shall submit
			 to the court in which the agreement is filed quarterly reports on the
			 progress made toward the completion of the agreement, and describing any
			 concern the filer has about the implementation of the agreement. In the
			 final quarterly report, the independent monitor shall include a full and
			 itemized statement of the work done and the compensation earned for that
			 work.
			(c)Court reviewThe court shall, on motion of any party or the independent monitor if there is one, review the
			 implementation or termination of the agreement, and take any appropriate
			 action, to assure that the implementation or termination is consistent
			 with the interests of justice.
			8.Public disclosure relating to deferred prosecution agreements
			(a)Disclosure on Department of Justice websiteUpon the taking effect of a deferred prosecution agreement, the Attorney General shall place the
			 text of the agreement on the public website of the Department of Justice,
			 together with all the terms and conditions of any agreement or
			 understanding between an independent monitor appointed pursuant to that
			 agreement and the organization monitored.
			(b)Exceptions approved by courtSubject to the limitation in subsection (c), the court may, upon petition of any interested party,
			 approve an exception to the requirements of this section for good cause
			 shown. Good cause includes that the information proposed to be excepted
			 from the requirements is proprietary, confidential, or a trade secret.
			(c)Minimum disclosureThe court may not approve an exception from the requirements of this section for the fact that the
			 deferred prosecution agreement has been filed with the court, the name of
			 the organization to which it pertains, or the identity and financial terms
			 agreed upon with respect to any independent monitor chosen in connection
			 with the agreement.
			
